DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-7 are currently pending and under examination.


Priority

This application is a divisional of U.S. Application No. 16/746236, filed January 17, 2020, now issued as U.S. patent 11,274,276, which is a continuation application of U.S. Application No. 15/365646, filed November 30, 2016, now issued as U.S. patent 10,538,736; which is a continuation application of U.S. Application No. 14/011672, filed August 27, 2013, now issued as U.S. patent 9,512,403; which is a continuation application of U.S. Application No. 12/547422, filed August 25, 2009, now issued as U.S. patent 8,524,494; which is a continuation-in-part application of U.S. Application No. 12/509171, filed July 24, 2009, now issued as U.S. patent 8,530,415; which is a continuation-in-part application of U.S. Application No. 12/501312, filed July 10, 2009, now abandoned; which is a continuation-in-part of U.S. Application No. 12/363488, filed January 30, 2009, now issued as U.S. patent 8,257,947; which claims the benefit under 35 USC § 119(e) to U.S. Provisional Application No. 61/050940, filed May 6, 2008; to U.S. Provisional Application No. 61/034361, filed March 6, 2008; and to U.S. Provisional Application No. 61/024854, filed June 30, 2008.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part “wherein the multipotent stem cells produce and secrete into the growth medium the composition.”  This limitation is indefinite, because it is unclear what (i.e. growth factors, proteins) the multipotent stem cells produce and secrete into the growth medium.  Further, it is unclear what component “the growth medium the composition” is intended to refer to, and if the composition is intended to comprise the growth medium in addition to factors excreted into it.
Claim 4 recites “wherein applying the surface coating reduces a number of foreign-body giant cells (FBGC) per fiber” (emphasis added).  This claim is indefinite, because it is unclear what unit “per fiber” is intended to include, as no “fiber” is previously recited.
Claim 6 recites the limitation "the thickness" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No thickness of a fibrous capsule is previously recited in the claims.
Claim 7 recites the limitation "the formation of scar or adhesion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No formation of scar or adhesion is previously recited in the claims.
Claims 2, 3, and 5 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Naughton et al. (IDS; US Patent 7,118,746, Published 2006).
With regard to claim 1, Naughton et al. teach a method comprising coating a vascular prosthesis, which is coating a surface of an implantable medical device, with a composition containing a conditioned medium, the conditioned medium made by culturing stromal cells, including fibroblasts and multipotent stem cells, on a three-dimensional surface in growth medium, where the stromal cells produce growth and regulatory factors and secrete those factors into the growth medium, thereby producing the conditioned medium (Col. 11, Line 5-50; Col. 26, Line 63 to Col. 27, Line 9).  
Claim 1 is directed to a method that utilizes a composition, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the composition used in the method of Naughton et al. contains a conditioned medium that includes secreted growth and regulatory factors, the composition likewise usable for coating a vascular prosthesis, which is an implantable medical device.  Functionally, the composition of Naughton et al. is the same as the claimed composition.  Therefore, the composition of Naughton et al. is necessarily the same as, or would have rendered obvious, the composition produced by the process as claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Alternatively, Naughton et al. teach that the conditioned medium is produced by culturing cells, including fibroblast cells and stem cells, on a three dimensional surface or on beads, which are microcarrier beads, in culture medium (Col. 9, Line 51 to Col. 10, Line 62; Col. 11, Line 5-10).  The cultured cells produce and secrete extracellular matrix (ECM) components, including growth factors, into the culture medium (Col. 11, Line 26-50).  The culture medium containing the secreted ECM components, which together is the conditioned medium, is collected after 14 days of culturing (Col. 21, Line 36-40; Col. 21, Line 66 to Col. 22, Line 2).
While Naughton et al. do not specifically teach culturing the fibroblasts under hypoxic conditions of about 1% to 5% oxygen, Naughton et al. further teach that studies have demonstrated that hypoxic stress induces increased production of proteins including growth factors such as IGF (Col. 3, Line 53-63).  Further, the growth factor TGF-β is known to accelerate the healing of wounds (Col. 3, Line 64 to Col. 4, Line 14).  Therefore, it would have been obvious to one of ordinary skill in the art to culture the fibroblasts under hypoxic conditions, as doing so is known to desirably increase production of growth factors.  Additionally, as Applicant has provided no specific definition for “about,” “hypoxic stress” as taught by Naughton et al. is deemed to fully encompass about 1% to 5% oxygen.
As Naughton et al. teach or render obvious the method as claimed, including the composition as claimed, and as the composition cannot be separated from its properties, the method as taught or rendered obvious by Naughton et al. would necessarily be capable of providing the result of reducing and/or preventing fibrous encapsulation of a medical device after implantation in a subject when the composition is coated onto the implantable medical device.  
With regard to claims 2-7, as Naughton et al. teach or render obvious the method as claimed, including the composition as claimed, and as the composition cannot be separated from its properties, performance of the method as taught or rendered obvious by Naughton et al. would necessarily provide the results of: promoting wound healing; increasing the longevity and/or function of the medical device; reducing a number of foreign-body giant cells (FBGC) per fiber; reducing a number of inflammatory cells at an implantation site; reducing the thickness of a fibrous capsule; and promoting healing without the formation of scar or adhesion at an implantation site.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,512,403.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method that includes providing a composition that is able to promote healing, the composition produced by a method comprising culturing fibroblast cells under hypoxic conditions on microcarrier beads in a suitable growth medium, under 1-5% oxygen for at least 2 weeks, thereby producing multipotent stem cells, wherein the multipotent stem cells produce and secrete growth factors into the growth medium, wherein the composition is capable of coating a medical device to provide the results of reducing and/or preventing fibrous encapsulation of a medical device after implantation in a subject when the composition is coated onto the implantable medical device; promoting wound healing; increasing the longevity and/or function of the medical device; reducing a number of foreign-body giant cells (FBGC) per fiber; reducing a number of inflammatory cells at an implantation site; reducing the thickness of a fibrous capsule; and promoting healing without the formation of scar or adhesion at an implantation site (Instant claims: 1-7; Cited patent claims: 1-7).  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 8,530,415.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method that includes providing a composition that is able to promote healing, the composition produced by a method comprising culturing fibroblast cells under hypoxic conditions on microcarrier beads in a suitable growth medium, under 1-5% oxygen for at least 2 weeks, thereby producing multipotent stem cells, wherein the multipotent stem cells produce and secrete growth factors into the growth medium, wherein the composition is capable of coating a medical device to provide the results of reducing and/or preventing fibrous encapsulation of a medical device after implantation in a subject when the composition is coated onto the implantable medical device; promoting wound healing; increasing the longevity and/or function of the medical device; reducing a number of foreign-body giant cells (FBGC) per fiber; reducing a number of inflammatory cells at an implantation site; reducing the thickness of a fibrous capsule; and promoting healing without the formation of scar or adhesion at an implantation site (Instant claims: 1-7; Cited patent claims: 5-8).  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653